           Case 3:19-cv-06229-BHS-DWC Document 8 Filed 04/14/20 Page 1 of 2



 1

 2

 3

 4

 5
                             UNITED STATES DISTRICT COURT
 6                          WESTERN DISTRICT OF WASHINGTON
                                      AT TACOMA
 7

 8
     STEVEN GUY WELTY,                                 CASE NO. 3:19-CV-6229-BHS-DWC
 9
                              Plaintiff,               ORDER DECLINING TO ADOPT
10          v.                                         REPORT AND
                                                       RECOMMENDATION
11   DEBRA TONHOFER, et al.,
12                            Defendants.

13

14
            This matter comes before the Court on the Report and Recommendation (“R&R”)
15
     of the Honorable David W. Christel, United States Magistrate Judge, Dkt. 6, and
16
     Plaintiff’s objections to the R&R, Dkt. 7. Because Plaintiff had twice failed to remedy
17
     defects in his motion to proceed in forma pauperis (“IFP motion”) or to pay the filing fee,
18
     the R&R recommended dismissal for failure to prosecute. Dkt. 6 at 2. After the R&R
19
     was filed, Plaintiff filed his objections, which also included a copy of his prison trust
20
     account statement. Dkt. 7 at 8. Plaintiff has thus remedied the defect in his IFP motion.
21

22


     ORDER - 1
           Case 3:19-cv-06229-BHS-DWC Document 8 Filed 04/14/20 Page 2 of 2



 1   Therefore, the Court DECLINES to adopt the R&R, Dkt. 6, and RE-REFERS this

 2   matter to Magistrate Judge Christel for further proceedings.

 3         Dated this 14th day of April, 2020.

 4

 5

 6
                                              ABENJAMIN H. SETTLE
                                               United States District Judge

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22


     ORDER - 2
